DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0113444 A, wherein US 2018/0243789 A1 (“'789”) is used as a translation of the reference, in view of Harada et al. (US 2017/0235025 A1) (“Harada”).
With respect to claim 1, '789 discloses a barrier film for display devices comprising a base layer and a barrier layer located on one side of the base layer and including a cured polysilazane layer including particles (abstr., 0013, 0014, 0067, 0080, 0132, Fig. 1).  The reference is silent with respect to a surface of the barrier layer of a 
Regarding claim 2, '789 and Harada teach the film of claim 1.  Since the surface of Harada that includes the concavo-convex structure is the opposite surface of the matte layer facing the base layer (0030, Fig. 1), it would have been obvious to one of ordinary skill in the art that in the combination of '789 and Harada, the surface comprising the concavo-convex structure is the opposite surface of the polysilazane layer surface facing the base layer.
As to claim 3, '789 and Harada teach the film of claim 1.  '789 discloses a polysilazane of polysilazane layer having a unit as recited in the claim (0058, 0059).
With respect to claim 4, '789 and Harada teach the film of claim 1.  The references are silent with respect to the polysilazane layer or the cured layer thereof having a kinetic friction coefficient of 0.4 or less, however, since the references teach all of the elements of the barrier film as disclosed in the instant Specification, it would be expected that a kinetic friction coefficient of the polysilazane layer or the cured layer thereof satisfies the range of claim 4.
Regarding claim 5, '789 and Harada teach the film of claim 1.  Harada discloses that the matte film, corresponding to the polysilazane layer of '789 has a static coefficient of friction of not larger than 0.3 (0013, 0036) providing for anti-blocking and scratch prevention properties (0013).  The range of the coefficient of friction overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
As to claim 6, '789 and Harada teach the film of claim 1.  Harada discloses maximum height roughness of the matte layer, corresponding to the polysilazane layer, of from 0.05 µm to 8 µm (0037), which implies that the particles protruding from the surface have a height overlapping a height of 5 nm or more as recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 7, '789 and Harada teach the film of claim 1.  '789 discloses the thickness of the polysilazane layer of from 20 nm to 1000 nm (0086).  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046), the coefficient of static friction of the layer overlapping the recited range (0029), thus, it would have been obvious to one of ordinary skill in the art that in the film of '789 and Harada the polysilazane layer comprises particles having a diameter larger than the thickness of the polysilazane layer.
Regarding claim 8, '789 and Harada teach the film of claim 1.  '789 discloses the thickness of the polysilazane layer of from 20 nm to 1000 nm (0086).  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046), the coefficient of static friction of the layer overlapping the recited range (0029), thus, it would have been 
As to claim 9, '789 and Harada teach the film of claim 1.  '789 discloses particles of silica, zirconia (0081).  Harada discloses particles of silica, clay, alumina (0041).
With respect to claim 10, '789 and Harada teach the film of claim 1.  Harada discloses the amount of particles of from not less than 5 mass % to not larger than 50 mass % in the layer (0042).  The range of the amount of particles overlaps the range recited in claim 10; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 11, '789 and Harada teach the film of claim 1.  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046); the particle size overlapping the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 12, '789 and Harada teach the film of claim 1.  '789 discloses an intermediate layer between the base layer and the barrier layer, the intermediate layer comprising an acrylic resin (0029, 0039).
With respect to claim 13, '789 and Harada teach the film of claim 1.  '789 discloses the barrier film has a water vapor transmission rate within the claimed range (0151, Table 1).
Regarding claim 14, '789 and Harada teach the film of claim 1.  '789 discloses an electronic component comprising a barrier film (abstr., 0003), Harada teaches an electronic component comprising a barrier film (0003).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783